Exhibit 10.3

LOGO [g30138jpmorgan.jpg]

TRUST FOR NON-QUALIFIED DEFERRED

COMPENSATION BENEFIT PLANS

TRUST AGREEMENT

BETWEEN

TECO ENERGY, INC.

AND

JPMORGAN CHASE BANK, N.A.

Grantor Trust Agreement 06-11-07

LOGO [g30138jpmorgan.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

AGREEMENT

   3

1.

  Establishment of Trust    3

2.

  Payments to Plan Participants and their Beneficiaries    7

3.

  Trustee Responsibility Regarding Payments to Trust Beneficiary When Company Is
Insolvent    8

4.

  Payments to the Company    10

5.

  Investment Authority    11

6.

  Disposition of Income    14

7.

  Records; Annual Account    14

8.

  Responsibility of Trustee    14

8A.

  Indemnification    16

9.

  Compensation and Expenses of the Trustee    17

10.

  Resignation and Removal of Trustee    18

11.

  Appointment of Successor    18

12.

  Amendment or Termination    19

13.

  Miscellaneous    19

14.

  Effective Date    21

 

   2    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

TRUST FOR NON-QUALIFIED DEFERRED COMPENSATION BENEFIT PLANS OF

TECO ENERGY. INC.

This Agreement (“Agreement”) made this 17th day of November, 2008 by and between
TECO Energy, Inc. (“Company”) and JPMorgan Chase Bank, N.A. (“Trustee”);

RECITALS

 

  (A) The Company has adopted the nonqualified deferred compensation Plan(s) as
listed in Schedule A.

 

  (B) The Company has incurred or expects to incur liability under the terms of
such Plan(s) with respect to the individuals participating in such Plan(s);

 

  (C) The Company wishes to establish a trust (hereinafter called “Trust”) and
to contribute to the Trust assets that shall be held therein, subject to the
claims of the Company’s creditors in the event of the Company’s Insolvency, as
herein defined, until paid to Plan participants and their beneficiaries in such
manner and at such times as specified in the Plan(s);

 

  (D) It is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan(s) as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974;

 

  (E) It is the intention of the Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan(s);

 

  (F) The parties agree to establish the Trust and agree that the Trust shall be
comprised, held and disposed of as follows.

AGREEMENT

 

1. Establishment of Trust

 

  (a) The Company hereby deposits with the Trustee in trust $146,540.03,
representing the value of the Trust as of November 14, 2008, adjusted for any
increase or decrease in value to the date assets are transferred to the Trustee,
which shall become the principal of the Trust to be held, administered and
disposed of by the Trustee as provided in this Agreement.

 

  (b)

The Trust will be irrevocable. However, if any time before a “Change in Control
of the Company” (as defined below), the Company obtains an opinion of counsel,
acceptable to the Company and the Trustee, that the plans would be deemed
“funded” for purpose of Title I of the Employee Retirement Income Security Act
of 1974, as amended, by any reason of the Trust, or that amounts held in the
trust

 

   3    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

or contributed thereto, or earnings thereon, would be included in the income of
Trust beneficiaries before distribution to them from the Trust, the Trust will
become revocable. Upon receipt of such a notice of revocation, the Trustee will
deliver the assets of the Trust to the Company, less any fees and expenses that
may be due to the Trustee. The Trustee may rely conclusively on such opinion of
counsel.

 

  (c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

  (d) The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of Plan participants and general creditors as herein
set forth. Plan participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust. Any
rights created under the Plan(s) and this Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

 

  (e) The Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property acceptable to the
Trustee in trust with the Trustee to augment the principal to be held,
administered and disposed of by the Trustee as provided in this Agreement.
Neither the Trustee nor any Plan participant or beneficiary shall have any right
to compel such additional deposits.

 

  (f) If at the time of a “Potential Change in Control of the Company” (as
defined below), this Trust (i) has not been terminated or revoked and (ii) is
not “Fully Funded” (as defined below), the Company will promptly deposit in the
trust cash sufficient to cause the Trust to be fully funded as of the date of
the deposit. In the event of a Potential Change in Control of the Company, the
Fully Funded amount will be recalculated as of the last day of the calendar year
in which Such Potential Change in Control occurs and as of the last day of every
calendar year following the Potential Change in Control. If the amount so
calculated exceeds the fair market value of the assets then held in Trust, the
Company will promptly (and in no event later than 30 days after such
recalculation date) deposit in the Trust cash equal to such excess. If the Fully
Funded amount so calculated is less than the fair market value of the assets
held in trust, the Trustee, upon receipt of a written direction from the
Company, will distribute to the Company such difference in cash.

For purposes of this Section (f), the Trust will be deemed “Fully Funded” as of
any date if, as of such date, the fair market value of the assets held in the
Trust is not less than the aggregate present value as of such date of (i) all
benefits then in pay status under the plans (including benefits not yet begun
for eligible officers who have retired, died or otherwise terminated employment
under circumstances entitling them to benefits under any of the plans), plus
(ii) all benefits that would become payable under the plans if on such date a
Change in Control of the Company was deemed to have occurred and all
participants under each of the

 

   4    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

plans were deemed to have retired for purposes of such plans. In applying the
preceding sentence, present value will be determined by using interest and
mortality assumptions used in determining lump sum present values under the TECO
Energy Group Retirement Plan, as it may be amended from time to time. The
Trustee will have no duty at any time to determine whether the Trust is Fully
Funded or to calculate the Fully Funded amount or the dollar amount required to
be contributed pursuant to this Section. Prior to a Potential Change in Control
of the Company, the Company or an actuarial, accounting or benefits consulting
firm (the “Service Provider”) selected by the Company will calculate the Fully
Funded amount and the contribution amount. On or after a potential change in
control of the Company, a Service Provider selected by the Company prior to the
potential change in control (with written notice of such selection being
provided to the Trustee by the Company prior to the potential change in control)
will calculate the fully funded amount and the contribution amount; provided,
however, that if a Service Provider is not so selected or is so selected but
fails for any reason to act after a Potential Change in Control, any affiliate
of JPMorgan Chase Bank, N.A. that provides actuarial services, or its successor,
or if there is no successor to the actuarial affiliate of JPMorgan Chase Bank,
N.A., then Watson Wyatt Worldwide, Inc., or its successor, shall perform the
calculations required by this Section. The Trustee may rely conclusively upon
any calculation of the Fully Funded amount and the contribution amount provided
by a Service Provider and any other calculation by the Service Provider that may
be required by this Section.

 

  (g) For purposes of this Agreement, a “Change in Control of the Company” shall
mean a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is in fact required to comply therewith; provided, that, without
limitation, such a change in control shall be deemed to have occurred if:

 

  (1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

 

 

(2)

the following individuals cease to constitute a majority of the number of
directors then serving: individuals who on the date hereof constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose election by the Board or nomination for election by the
stockholders of the Company was approved by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors on the
date hereof or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 

   5    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (3) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation resulting in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

 

  (4) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets.

 

  (5) Notwithstanding anything in this Agreement to the contrary, a “Change in
Control of the Company” will not be deemed to have occurred until the Trustee
has received a written certification from an individual who is the president, a
vice-president, the treasurer, or the secretary of the Company immediately
before such change in control has occurred. The Trustee has no duty to inquire
as to the existence of a certification and may rely conclusively upon a
certification once it is received by the Trustee. Under no circumstances shall
the Trustee be deemed to have constructive knowledge of a “change of control of
the Company”.

 

  (h) For purposes of this trust agreement, a “Potential Change in Control of
the Company” will be deemed to have occurred if:

 

  (1) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Company;

 

  (2) any person (including the Company), publicly announces an intention to
take or consider taking actions which if consummated would constitute a Change
in Control of the Company;

 

  (3) any person (as hereinabove defined), other than the Company, any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or a corporation owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock in
the Company (a) is or becomes the beneficial owner, (b) discloses directly or
indirectly to the Company or publicly a plan or intention to become the
beneficial owner, or (c) makes a filing under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, with respect to securities to become the
beneficial owner, directly or indirectly, of securities representing 9.9% or
more of the combined voting power of the outstanding voting securities of the
Company; or

 

   6    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (4) the board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control of the Company has occurred.

 

  (5) Notwithstanding anything in this Agreement to the contrary, a “Potential
Change in Control of the Company” will not be deemed to have occurred until the
Trustee has received a written certification from an individual who is the
president, a vice-president, the treasurer, or the secretary of the Company
immediately before such potential change in control has occurred. The Trustee
has no duty to inquire as to the existence of a certification and may rely
conclusively upon a certification once it is received by the Trustee.

 

  (i) Any participant or beneficiary may take any reasonable actions necessary
to enforce the deposit of funds as required under this Section 1 or request in
writing that the Trustee to appoint an independent fiduciary to take any such
actions, including bringing suit or instituting other legal proceedings against
the Company. Any such person taking action to enforce the payment of
contributions will be entitled to reimbursement from the Trust or, if such
assets are insufficient, from the Company for any costs or expenses, including
reasonable attorneys fees, of the enforcement action. Upon receipt of a written
request by the Trustee, it shall engage an independent fiduciary to take the
actions described in this Section 1(i). In taking any such action, the
independent fiduciary may rely on such evidence as it deems appropriate of the
event or events giving rise to the Company’s obligation to contribute. In the
case of contributions required under Section 1(f), such evidence may include a
public announcement of the event constituting a “Potential Change in Control of
the Company”.

 

  (j) In the event the Company has entered into a change in control agreement
with an employee who, for purposes of Section 409A of the Internal Revenue Code
of 1986, is a “Specified Employee” for whom a six-month waiting period will
apply, the amounts to be paid to any such Specified Employee under his change in
control agreement will be deposited in the Trust at the commencement of the
six-month waiting period and shall be paid to the Specified Employee at the end
of the six-month waiting period according to the terms of the Specified
Employee’s change in control agreement. The Company shall certify to the Trustee
the time for making any payments in accordance with this Section 1(j).

 

2. Payments to Plan Participants and their Beneficiaries

 

  (a)

The Company shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of each Plan participant (and his
or her beneficiaries) or that provides other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
the Trustee shall make payments to the Plan participants and their beneficiaries
in accordance with such Payment Schedule. The Company shall provide the Trustee
with written

 

   7    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

instructions as to the aggregate amount of any federal, state and local taxes
that may be required to be withheld with respect to the payment of benefits from
the Trust, and the Trustee shall remit such amounts to the Company for payment
and reporting to the appropriate taxing authorities by the Company.

 

  (b) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan(s) shall be determined by the Company or such party as
it shall designate under the Plan(s) (which party shall not be the Trustee), and
any claim for such benefits shall be considered and reviewed under the
procedures set out in the Plan(s).

 

  (c) The Company shall be responsible for providing the Trustee complete and
accurate information required or otherwise requested by the Trustee, within the
time frame and in the manner prescribed or agreed to by the Trustee, in order to
make such payments or transfers, including, without limitation, a payee’s name
and address.

 

  (d) The Company may make payment of benefits directly to Plan participants or
their beneficiaries as they become due under the terms of the Plan(s). In such
event, the Company may direct the Trustee to reimburse the Company for its
payment of Plan benefits or other expenses paid by the Company upon the
Company’s written certification that it has made such payment and the amount to
be reimbursed. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
Payment Schedule provided to the Trustee by the Company, the Company shall make
the balance of each such payment as it falls due. The Trustee shall notify the
Company where principal and earnings are not sufficient to comply with the
Company’s specific payment instructions.

 

  (e) The Trustee shall have no duty to question the propriety of any direction
of the Company to make payments, reimbursements or transfers, to account for
funds retained in or disbursed from any accounts to which payments or transfers
are made, to see to the application of payments, reimbursements or transfers, or
to ascertain whether the Company’s directions to make payments, reimbursements
or transfers comply with the terms of the Plan(s). The Trustee shall have no
liability hereunder and shall be fully protected by the Company against any
claims, damages, liabilities, losses, costs and expenses, including reasonable
attorney’s fees, resulting from its making payments, reimbursements or transfers
pursuant to the Company’s direction or failure to make any payments,
reimbursements or transfers in the absence of directions.

 

3. Trustee Responsibility Regarding Payments to Trust Beneficiary When Company
Is Insolvent

 

  (a) The Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Agreement if:

 

  (i) the Company is unable to pay its debts as they become due,

 

   8    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (ii) the Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code,

 

  (iii) the Company makes an assignment for the benefit of creditors,

 

  (iv) the Company petitions or applies to any tribunal for the appointment of a
custodian, receiver, liquidator, sequestrator, or any trustee for it or a
substantial part of its assets,

 

  (v) the sum of the Company’s debts is determined by the independent accounting
firm regularly auditing the books of the Company to be greater than all its
property at a fair valuation, or

 

  (vi) the present saleable value of the Company’s assets is determined by the
independent accounting firm regularly auditing the books of the Company to be
less than the amount that would be required to pay the probably liability on its
existing debts as they become absolute and mature.

 

  (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

 

  (1) The Board of Directors and the Chief Executive Officer of the Company
shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries. The Trustee will notify the Company of such discontinuance within
five (5) days after the start of the discontinuance. No later than five (5) days
after receipt of such notice of discontinuance, the Company will request a
prompt determination by the independent accounting firm regularly auditing the
books of the Company as to whether the Company is Insolvent. Within five
(5) days after receipt of such determination, Company will provide a copy of
such determination to the Trustee. The Trustee will resume payments of
supplemental benefits in accordance with Section 2 of this Agreement only after
the Trustee receives a copy of the determination issued to the Company by the
independent accounting firm regularly auditing the books of the Company that the
Company is not insolvent or is no longer insolvent.

 

  (2) Unless the Trustee has actual knowledge of the Company’s Insolvency, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency. The Trustee shall not be
considered to have knowledge or received notice of the Company’s Insolvency
unless and until the knowledge or notice is actually received by:

 

  (i) The individual, or his successor, last identified in writing by the
Trustee as the proper party to receive notices; or

 

   9    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (ii) The individuals held out to the Company as being responsible for the day
to day administration of this Agreement; or

 

  (iii) The manager of the department in which the individuals described in
sub-section (ii) above perform their duties with respect to this Agreement.

 

  (3) If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Agreement shall in any way diminish
any rights of Plan participants or their beneficiaries to pursue their rights as
general creditors of the Company with respect to benefits due under the Plan(s)
or otherwise.

 

  (4) The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of this Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).

 

  (c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants (together with interest at a rate equal to the prime rate published
in the Wall Street Journal from time-to-time, compounded annually on the amount
delayed, as determined by the Company or the Service Provider) or their
beneficiaries under the Payment Schedule for the period of such discontinuance,
less the aggregate amount of any payments made to Plan participants or their
beneficiaries by the Company in lieu of the payments provided for hereunder
during any such period of discontinuance.

 

4. Payments to the Company

Except as provided in (i) Section 2(a) with respect to remittance to the Company
of withheld taxes, (ii) 2(d) with respect to reimbursement to the Company of
benefits paid directly to the Plan participant or his or her beneficiary and
expenses paid by the Company and (iii) Section 3 hereof, after the Trust has
become irrevocable, the Company shall have no right or power to direct the
Trustee to return to the Company or to divert to others any of the Trust assets
before all payment of benefits have been made to Plan participants and their
beneficiaries pursuant to the terms of the Plan(s). The Trustee shall not be
required to independently determine whether all benefit payments have been made
to Plan participants and beneficiaries pursuant to the terms of the Plan(s) and
may rely upon written notification to such effect as provided by the Company or
its accountants, legal counsel or Service Provider.

 

   10    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

5. Investment Authority

 

  (a) The Trustee shall have no discretion or authority with respect to the
investment of Trust assets, but shall act solely as a directed Trustee, and
shall invest and reinvest the principal and income of the Trust and keep the
Trust invested in such investments as directed by the Company or one or more
investment managers appointed by the Company in accordance with Section 5(b).
The Trustee shall have no duty to question any action or direction or failure to
give directions of the Company or any duly appointed investment manager as to
the investment, reinvestment, management, disposition or distribution of Trust
assets. To the extent necessary to carry out the directions of the Company or
any duly appointed investment manager, the Trustee is authorized and empowered,
but not by way of limitation, with the following powers, rights and duties:

 

  (1) to invest any part or all of the Trust without distinction between
principal and income and in such securities or any kind of property, real or
personal, wherever situated, including, but not limited to, common or preferred
stocks, warrants, rights, securities of any open-end or closed-end management
type investment company or investment trust registered under the Investment
Company Act of 1940, as amended (including any such investment company or
investment trust to which the Trustee or an affiliate provides services and/or
from which it receives fees as investment advisor, custodian, transfer agent or
sub-transfer agent, registrar, administrator or sub-administrator, or in any
other capacity), exchange funds, real estate investment trusts, limited
partnerships, venture capital funds, private equity investments, real estate,
farms and ranches, oil and gas rights, closely held companies, family limited
partnerships, and corporate or government bonds, notes, debentures and other
evidence of indebtedness or ownership.

 

  (2) to invest and reinvest or otherwise deposit the Trust assets in savings
accounts, time deposit accounts, certificates of deposit, money market funds, or
other evidences of deposit issued by the Trustee and/or any other national bank,
savings and loan institution, state member bank, state non-member bank, or other
depository institution, including any such entity which now or in the future is
an affiliate of the Trustee.

 

  (3) to retain in cash or cash equivalents so much of the Trust as may be
required for liquidity needs of the Plan(s) and to deposit any such cash held in
the Trust with any bank or savings institution, including its own banking
department, without liability for interest on such cash deposits.

 

  (4)

to exercise any exchange privileges, conversion privileges and conversion rights
available under any security or other property held in the Trust; consent to or
dissent from the reorganization, consolidation, merger or the readjustment of
the finances of, or the sale, mortgage, pledge, or lease of the property of any
entity that has issued any security held in the Trust; deposit any securities or
other property held in the Trust with any protective, reorganization, or similar
committee and delegate discretionary power to that committee; do any other act
in connection with matters described in this Section, including exercising

 

   11    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

options, making agreements or subscriptions, or paying expenses, assessments, or
subscriptions which the Trustee believes is necessary or advisable.

 

  (5) to vote any stock or other security and exercise any right appurtenant to
any stock, security or other property held in the Trust, either in person or by
general or limited proxy, power of attorney or other instrument.

 

  (6) to settle, compromise, or submit to arbitration any claims, debts or
damages due to or owing from the Trust, commence and defend suits or legal
proceedings and represent the Trust in all suits or legal proceedings, except
that the Trustee may not exercise any of the powers referred to in this
subsection without the consent of the Company if the matter relates solely to
the rights or status under the Plan(s) of a participant or beneficiary or any
other person.

 

  (7) to manage, operate, repair, or improve and collect the income from any
real or personal property held in the Trust.

 

  (8) to renew or extend, or participate in the renewal or extension of, any
debt owing to the Trust and agree to a reduction in the rate of interest on any
such debt or to any other modifications or changes to the terms of any mortgage
or of any guarantee pertaining thereto; waive any default whether in the
performance of any covenant or condition of any evidence of any debt or mortgage
or in the performance of any guarantee or to enforce any rights available to the
Trustee because of any default; exercise and enforce any and all rights of
foreclosure, bid in property on foreclosure, take a deed in lieu of foreclosure,
with or without consideration, and release the obligation on any note or other
evidence of debt secured by that mortgage; and exercise and enforce in any
action, suit or other proceeding at law and in equity any rights or remedies in
respect to any such debt, mortgage or guarantee.

 

  (9) to hold securities in bulk or bearer form, or deposit them with any
central depository authorized under applicable law, in its own name or in the
name of a nominee without the addition of words indicating that the property is
held in a fiduciary capacity.

 

  (10) to join in or oppose the reorganization, recapitalization, consolidation,
sale or merger of corporations or properties, including those in which it is
interested as Trustee.

 

  (11) to make, execute and deliver, as Trustee, with or without providing for
no individual liability on its part, any and all conveyances, mortgages,
contracts, waivers, releases, leases, assignments, powers of attorney or other
written instruments considered necessary and appropriate in the administration
of the Trust.

 

  (12) to lend securities to banks and broker-dealers approved by the Company,
consistent with regulations issued by applicable regulatory authorities, and
under the terms of a written agreement between the Company and the Trustee.

 

   12    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (13) except as otherwise provided in this Agreement or under applicable law,
execute all instruments, engage in all proceedings and exercise all rights,
powers and privileges considered necessary and appropriate to discharge the
purposes of this Agreement.

 

  (b) The Company may appoint one or more investment managers (“Investment
Managers”), pursuant to a written investment management agreement describing the
powers and duties of the Investment Manager, to direct the investment and
reinvestment of all or a portion of the Trust. The Trustee shall be fully
protected in relying upon the effectiveness of such appointment and the
Investment Manager’s continuing satisfaction of the requirements set forth above
until it receives written notice from the Company to the contrary.

 

  (c) The Trustee will not be responsible to invest or otherwise manage any
portion of the Trust that is subject to the investment direction of the Company
or an Investment Manager and will not be liable, in any respect for any
investment decision made by the Company or Investment Manager. The Company or
Investment Manager, as the case may be, shall provide directions to the Trustee
as to the exercise of voting and other discretionary rights with respect to any
securities that are subject to the Company’s or Investment Manager’s investment
direction. The Trustee shall not be required to implement any investment or
other direction which is not given to the Trustee in writing or otherwise in
accordance with the Trustee’s prescribed form and format. Any instructions
received from the Company or an Investment Manager under this Section will
remain in effect and will be binding until they are revoked or amended in
writing or otherwise in accordance with the Trustee’s prescribed procedures and
delivered to the Trustee. The Trustee is not responsible for the propriety of
any directed investment, will not be required to consult with or advise the
Company or Investment Manager regarding the investment quality of any directed
investment, and shall have no obligation to review or make recommendations with
respect to any investment made at the direction of the Company or Investment
Manager. The Trustee will retain custody of any securities or other property
acquired as a result of any investment directions received from the Company or
Investment Manager until the Company or Investment Manager, as the case may be,
directs the Trustee, in writing or otherwise in accordance with prescribed
procedures, to dispose of them.

 

  (d) In no event may the Trustee invest in securities (including stock or
rights to acquire stock) or obligations issued by the Company, other than a de
minimis amount held in common investment vehicles in which the Trustee invests.
All rights associated with assets of the Trust shall be exercised by the Trustee
or the person designated by the Trustee, and shall in no event be exercisable by
or rest with Plan participants.

 

  (e) The Trustee is not authorized and shall not disclose the name, address, or
security positions of the beneficial owners of the Trust in response to requests
concerning shareholder communications under Section 14 of the Securities
Exchange Act of 1934, the rules and regulations thereunder, or any similar
statute, regulation, or rule in effect from time to time.

 

   13    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

6. Disposition of Income

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.

 

7. Records; Annual Account

The Trustee shall maintain appropriate records pertaining to administration of
the Trust and the Trust fund and any other records that the Company requests and
which the Trustee agrees to maintain. At any time during the Trustee’s normal
business hours, the Company or any person designated by the Company may audit
and inspect the accounts, books and records of the Trustee maintained in
connection with the Trust fund. Within 90 days following the close of each
fiscal year of the Trust and within 90 days following the effective date of the
removal or resignation of the Trustee or termination of the Trust, the Trustee
shall file with the Company a written accounting of all Trust fund transactions
since the most recent report was filed. The Company may approve this accounting
by giving written notice of approval to the Trustee. The Company will be deemed
to have approved any accounting to which it has not objected by giving the
Trustee written notice of its objection within 60 days after receiving the
accounting. If the Company approves the accounting in writing (or fails to
object, in writing, within 60 days after receiving the accounting), the Trustee
shall be released and discharged as to all items, matters and things included in
that accounting (except as to any item, matter or thing that (i) is attributable
to the Trustee’s fraud, criminal violation, or willful misconduct, or (ii) could
not have been discovered by a reasonably diligent review of the accounting). The
Trustee also may have its accounts settled by judicial proceedings. In such
event, only the Trustee and the Company shall be necessary parties although the
Trustee, in its discretion, may join as defendants any other person or persons
who may have or claim an interest in the Trust Fund. Except as otherwise
provided by applicable law, only the Company may require the Trustee to prepare
an accounting under this Section or may institute an action or proceeding
against the Trustee with respect to any accounting delivered under this Section.

 

8. Responsibility of Trustee

 

  (a) The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims; provided, however, that the Trustee shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given by the Company which is contemplated by, and in
conformity with, the terms of this Trust and is given in writing by the Company.

 

  (b)

The Trustee shall not be required to defend any suit or other action against the
Trust Fund unless it holds assets in the Trust Fund sufficient for, or has been
indemnified to its satisfaction for, its reasonable counsel fees, costs,
disbursements and all other reasonable associated expenses and liabilities to

 

   14    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

which it may, in its judgment, be subjected on account of that suit or other
action. The Trustee may seek reimbursement for such expenses from the Company as
described in Section 9(a) or may apply any asset of the Trust Fund to meet those
expenses and liabilities. The foregoing shall not apply to any action or
proceeding relating to the Trustee in its capacity as trustee for which the
Trustee is entitled to indemnification or contribution under Section 8A(a) or
(b).

 

  (c) The Trustee has the right, but not the obligation, to consult with counsel
of its own choosing, who also may be counsel for the Trustee or the Company, and
to act or decline to act in accordance with such counsel’s advice. The Trustee
may also act or decline to act in accordance with the opinion or determination
of the Company’s auditor with respect to matters within the authority of the
auditor. To the extent permitted by law, the Trustee shall have no liability in
any respect for any action taken, suffered or omitted in good faith by the
Trustee either in accordance with the advice of counsel chosen by the Trustee,
or in accordance with any opinion of counsel to the Company addressed and
delivered to the Trustee, or in accordance with the opinion or determination of
the Company’s auditor or Service Provider.

 

  (d) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder. The Trustee shall not be liable for any
acts or omissions of any such person provided that the Trustee selects and
supervises that person in accordance with the standard of care set forth in
Section 8(a) of this Agreement.

 

  (e) Subject to the terms of this Agreement, the Trustee shall have, without
exclusion, all powers conferred on trustees by applicable law, unless expressly
provided otherwise herein, provided, however, that if an insurance policy is
held as an asset of the Trust, the Trustee shall have no responsibility to
review the policy or the creditworthiness of the issuer thereof at any time or
from time to time or to determine the amount of premium to be paid, and no power
to name a beneficiary of the policy other than the Trust, to assign the policy
(as distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy. The Company may make premium payments directly to the
insurance carrier with respect to any insurance policy held as an asset of the
Trust.

 

  (f) Each direction, notice, request, or approval by the Company (whether or
not certified to the Trustee in writing) shall constitute a certification by the
Company to the Trustee that such direction conforms with the Plan(s) and
applicable law.

 

  (g) The Trustee shall not be under any duty to require payment of any
contributions to the Trust, or to see that any payment made to it is computed in
accordance with the provisions of the Plan(s), or otherwise be responsible for
the adequacy of the Trust to meet and discharge any liabilities under the
Plan(s).

 

  (h) Notwithstanding any powers granted to the Trustee pursuant to this
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

   15    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (i) Unless otherwise specifically required by this Agreement, directives,
instructions and other communications under this Agreement or relating to the
Trust Fund (including, without limitation, instructions regarding the
investments of the Trust Fund and directions to make benefit payments and other
disbursements) must be provided in writing or by telex, fax or facsimile
transmission, bank wire or other teleprocess or electronic or trade information
system acceptable to the Trustee.

 

  (j) The duties and obligations of the Trustee shall be limited to those
expressly imposed upon it by this Agreement or subsequently agreed upon by the
parties in writing, notwithstanding any reference herein to the Plan(s), or to
the provisions thereof, it being expressly agreed that the Trustee is not a
party to the Plan(s). The Trustee has no responsibility for the application of
the terms or administration of the Plan(s), including, without limitation, the
determination of matters relating to the eligibility of any employee to become a
participant or remain a participant, the amount of benefit which a participant
or beneficiary is entitled to receive, whether a distribution to a participant
or beneficiary is appropriate, or the size and type of any insurance policy to
be purchased from any insurer for any participant; the Company has these
responsibilities under the Plan(s).

 

  (k) Following a Change in Control, the Trustee shall be authorized to
interpret the terms and conditions of the Plan(s) insofar as they relate
directly or indirectly to the rights and responsibilities of the Trustee

 

8A. Indemnification

 

  (a) To the maximum extent permitted by law, the Trustee shall be indemnified
and held harmless by the Company from and against any and all liability to which
the Trustee may be subjected as a result of this Agreement or its performance of
services hereunder, including, but not limited to, any Liability arising from
(i) any action or failure to act resulting from compliance with proper
instructions of the Company or any other person authorized by the Company to
give directions to the Trustee, provided that the Trustee was not negligent in
implementing any such instructions or direction, or (ii) by reason of any breach
of any statutory or other duty owed to the Plan(s) or Plan participants by the
Company, or any of its officers, directors, employees, or agents, whether or not
the Trustee may also be considered liable for that other person’s breach under
the provisions of applicable law. Furthermore, except for the Trustee’s
indemnification and contribution rights hereunder insofar as they relate to any
third party claims under no circumstances shall any party hereto incur liability
to any person for any indirect, consequential or special damages (including,
without limitation, lost profits) of any form, whether or not foreseeable and
regardless of the form of the action in which such a claim may be brought, with
respect to the Trust, the Trustee’s performance hereunder, or its role as the
Trustee.

 

  (b)

The Trustee, its affiliates, and their officers, agents and employees may bring
action against the Company to contribute to the satisfaction of any Liability to

 

   16    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

the extent that the Liability (i) is not subject to indemnification under
Sub-section (a) and (ii) is caused by the culpable conduct of the Company or any
of its affiliates or agents, including but not limited to, any Investment
Manager.

 

  (c) The foregoing rights of indemnification and contribution shall not
supersede any common law or equitable rights or remedies which may be available.

 

  (d) For purposes of this Agreement, “Liability” means any liability, loss,
cost, damage, penalty, fine, obligation or expense of any kind whatsoever
(including, without limitation, reasonable attorneys’, accountants’,
consultants’ or experts’ fees and disbursements).

 

  (e) The provisions of this Section 8A shall survive the termination of this
Agreement.

 

9. Compensation and Expenses of the Trustee

 

  (a) The Trustee shall be entitled to compensation for its services as set
forth in the fee schedule attached hereto as Schedule B, for reimbursement of
its out of pocket expenses as provided in this Agreement, and for all other
necessary and proper disbursements made or incurred by the Trustee in the
performance of its duties and obligations under this Agreement. The Company
shall promptly pay or reimburse the Trustee for the payment of any expense or
liability named by the Trustee, including (but not limited to) the following
payments on the account of the Company: delivery charges, insurance, interest,
taxes, management, accountant and legal fees, the fees of any independent
fiduciary appointed by the Trustee hereunder, and other operating expenses of
the Trustee incurred in the administration of the Trust. If the Company does not
pay the Trustee’s fees, costs, expenses and liabilities within thirty (30) days
of being billed, the Trustee may obtain payment from the Trust, and is hereby
granted a lien on the assets of the Trust for such payment. The Trustee shall be
entitled, as an additional part of its compensation under this Agreement, to the
earnings derived from use of funds (“float”) that may be held (i) as uninvested
trust cash or (ii) in demand deposit or other non-interest bearing accounts
established for the payment of benefits or disbursements or that are otherwise
maintained for similar purposes in administering the Trust Fund. Float is earned
at the federal funds rate. The float period for disbursements commences one to
five business days after a check for the payment of such benefits or Plan
disbursements is mailed and ends on the date the check is presented to the
Trustee for payment.

 

  (b) The Trustee is authorized to advance cash or securities to effect the
orderly processing and settlement of securities and other financial market
transactions in accordance with the Trustee’s established settlement policies
and procedures for overdraft protection services. The Trustee shall promptly
notify the Company of any overdraft and shall request immediate steps be taken
to correct such overdraft. The Trustee shall be entitled to immediate repayment
of any such advanced funds plus the Trustee’s customary overdraft charges
determined as follows: (i) with respect to domestic assets, an amount equal to
what would have been earned on the sums advanced (an amount approximating the
“federal funds” interest rate) or (ii) with respect to non-domestic assets, the
rate applicable to the appropriate foreign market.

 

   17    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

10. Resignation and Removal of Trustee

 

  (a) The Trustee may resign at any time by giving written notice to the Company
at least 60 days before its effective date unless the Company and the Trustee
agree to reduce this period.

 

  (b) The Company may remove the Trustee at any time by giving written notice to
the Trustee at least 60 days before its effective date unless the Company and
the Trustee agree to reduce this period.

 

  (c) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, the resigning or removed Trustee shall transfer and deliver all assets
to the successor Trustee after reserving such reasonable amount as it shall deem
necessary to provide for any expenses and payments then chargeable against the
Trust Fund for which the Trust Fund may be liable, or for payment of the
retiring Trustee’s fees and expenses in connection with the settlement of its
account or otherwise. If the assets so withheld shall be insufficient or
excessive for such purposes, the retiring Trustee shall be entitled to
reimbursement for any deficiency out of the Trust Fund from the successor the
Trustee, or shall deliver the excess to the successor the Trustee, as the case
may be.

 

  (d) If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

11. Appointment of Successor

 

  (a) If the Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, the Company may appoint as successor any third party, such as a bank
trust department or other party that may be granted corporate trustee powers.
The appointment of a successor shall be effective when accepted in writing by
the new trustee, who shall have all of the rights and powers of the former
Trustee, including ownership rights in the Trust assets. The former Trustee
shall execute any instrument necessary or reasonably requested by the Company or
the successor Trustee to evidence the transfer.

 

  (b) The successor Trustee need not examine the records and acts of any prior
Trustee, and may retain or dispose of existing Trust assets, subject to Sections
7 and 8 hereof. The successor Trustee shall not be responsible for, and the
Company shall indemnify and defend the successor Trustee from, any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event or any condition existing at the time it becomes successor
Trustee.

 

  (c)

Any corporation into which the Trustee or any successor corporate trustee
hereunder may be merged or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Trustee or

 

   18    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

any successor trustee may be a party, or any corporation to which all or
substantially all the trust business of the Trustee or any successor trustee may
be transferred, shall thereupon become and be the Trustee of the Trust with the
same effect as though specifically so named and without the filing of any
instrument or performance of any further act.

 

12. Amendment or Termination

 

  (a) This Agreement may be amended by a written instrument executed by the
Trustee and the Company.

 

  (b) The Trust shall not terminate until the date on which Plan participants
and their beneficiaries are no longer entitled to benefits pursuant to the terms
of the Plan(s) unless sooner revoked in accordance with Section 1(b) hereof.
Upon termination of the Trust any assets remaining in the Trust shall be
returned to the Company.

 

  (c) Notwithstanding the foregoing, following a Change in Control of the
Company this Agreement may not be amended or terminated, and following a
Potential Change in Control of the Company and prior to the occurrence of a
Change in Control of the Company the Agreement may not be amended in any manner
adverse to any Trust beneficiaries unless (a) at least one year has expired
since the most recent event or transaction constituting a Potential Change in
Control of the Company and (b) in respect of a Potential Change in Control which
previously occurred, no facts or circumstances continue to exist which, if
initially occurring at the time any termination or amendment of this Agreement
is to occur, would constitute a Potential Change in Control of the Company,
provided that the Company shall certify to the Trustee whether such facts exist
and the Trustee shall be fully protected in relying on such certification; and
provided further, that following a Change in Control of the Company while the
Trust is irrevocable, no such amendment will make the Trust revocable or permit
assets of the Trust, before the payment of all supplemental benefits, to be
returned to the Company or paid out of the Trust to any other person (except to
Trust beneficiaries pursuant to the plans or to creditors of the Company or for
the payment of permissible expenses). Such determination of whether any
amendment of this Agreement is in any manner adverse to any Trust beneficiaries
shall be made by an independent fiduciary retained by the Company to give an
opinion regarding such amendment’s effect on the Trust beneficiaries. This
Section 12(c) will not apply to any amendment approved by the Company relating
to the compensation or expenses of the Trustee.

 

13. Miscellaneous

 

  (a) Any provision of this Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

  (b) Benefits payable to Plan participants and their beneficiaries under this
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

 

   19    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

  (c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to its choice of law rules, except
that the foregoing shall not reduce any statutory right to choose New York law
or forum.

 

  (d) The Company shall certify to the Trustee the names and specimen signatures
of those persons entitled to act on behalf of the Company or any Employer. Such
certificates will be conclusive proof of the authority of those named until the
Trustee is provided with a subsequent certificate stating that such authority is
withdrawn. The Trustee may rely upon any instrument, certificate or document it
reasonably believes to be genuine and to have been signed or presented by an
authorized person. The Trustee shall not be required to inquire into or to
determine the validity of the Plan(s), this Agreement or any other document,
instruction or authorization which it believes to be genuine, or their proper
execution or adoption by the Company.

 

  (e) The Company, or its designated agent are responsible for the timely and
accurate provision of any necessary information to the Trustee to enable the
Trustee to perform its duties hereunder, including, but not limited to
information relating to distributions to participants. The Trustee shall not be
responsible for the completeness and accuracy of the material and information
provided to it under this Agreement.

 

  (f) The terms and conditions, procedures, and rights and obligations of the
parties with respect to the Trustee’s provision of benefit payment, record
keeping, funds transfer, depository, banking, and other services for or on
behalf of the Plan(s) or Trust may from time to time be described in and/or
subject to separate written procedures, agreements, user guides, service terms
or other instruments (“Services Documents”), which are hereby incorporated by
reference and made a part hereof. In the event of a conflict between this
Agreement and any Services Documents, the provisions of the Services Documents
shall control with respect to the subject matter thereof, subject at all times
to the provisions of applicable law.

 

  (g) If circumstances beyond the Trustee’s reasonable control, including, but
not limited to, natural disasters, acts of war or terrorism, civil or military
disturbances, work stoppages, power outages or other interruptions, loss or
malfunctions of utilities or communications services, computer viruses, acts of
civil or military authority or other governmental action, suspension or
restriction of trading on or the closure of any securities markets, or other
similar acts, events or conditions, make it impossible for the Trustee to fully
perform its duties under this Agreement, then the principles of force majeure
will apply and the obligations of the Trustee will be temporarily suspended
during the force majeure period to the extent performance is reasonably affected
thereby and the Trustee shall not be responsible or liable for any failure or
delay in the performance of its obligations.

 

  (h)

The Company and the Trustee waive any right to have a jury participate in
resolving any controversy, claim, misunderstanding or dispute, whether sounding
in contract, tort or otherwise, between or among them arising out of, connected
with, related to or incidental to this Agreement or any breach hereof. Instead,
the parties hereby agree that any controversies, claims, misunderstandings or

 

   20    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

 

disputes to be resolved in court will be resolved in a bench trial without a
jury. Notwithstanding anything herein to the contrary, either party may proceed
to a court of competent jurisdiction to obtain injunctive relief at any time.

 

  (i) Only the Company and the Trustee are necessary parties to any action
arising under or in connection with this Agreement and notice of any action need
not be given to any participant, beneficiary or other person claiming an
interest in the Trust Fund. However, the Trustee or the Company may join as a
defendant any participant, beneficiary or other person claiming an interest in
the Trust Fund. Any judgment entered or settlement reached on any matter
affecting the Trust Fund will be conclusive upon all persons claiming an
interest in the Trust Fund, whether or not they were notified of or joined as a
party to the action.

 

  (j) Security Holding Disclosure. With respect to Securities and Exchange
Commission Rule l4b-2 under The U.S. Shareholder Communications Act, regarding
disclosure of beneficial owners to issuers of Securities, Trustee is instructed
not to disclose the name, address or Security positions of the Trust in response
to shareholder communications requests regarding the Account.

 

  (k) Any notices given under this Agreement must be given in writing and sent
to the other party’s last known address. Such notices shall be deemed given if
delivered personally, if mailed (by registered or certified mail, return receipt
requested and postage prepaid), if sent by overnight courier service for next
business day delivery, by facsimile transmission, or by electronic transmittal
with return receipt, to the appropriate address for each party. Such
communications shall be effective immediately (if delivered in person or by
confirmed facsimile), upon the date acknowledged to have been received in return
receipt, or upon the next business day (if sent by overnight courier service).
Each party to this Agreement shall notify all other parties of any change in its
address in the manner provided in this Section.

 

  (1) Section 326 of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA
PATRIOT Act”) requires Bank to implement reasonable procedures to verify the
identity of any person that opens a new Account with it. Accordingly, Customer
acknowledges that Section 326 of the USA PATRIOT Act and Bank’s identity
verification procedures require Bank to obtain information which may be used to
confirm Customer’s identity including without limitation Customer’s name,
address and organizational documents (“identifying information”). Customer may
also be asked to provide information about its financial status such as its
current audited and unaudited financial statements. Customer agrees to provide
Bank with and consents to Bank obtaining from third parties any such identifying
and financial information required as a condition of opening an account with or
using any service provided by Bank.

 

14. Effective Date

 

  The effective date of this Agreement shall be November 17, 2008.

 

   21    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

TECO ENERGY, INC.     JPMORGAN CHASE BANK, N.A. By:  

LOGO [g30138childress.jpg]

    By:  

LOGO [g30138james_sig.jpg]

Name:   C.E. Childress     Name:   LOGO [g30138james.jpg] Title:   SVP -
Corporate Services & Chief Human Resources Officer     Title:   Vice President
Date:   November 17, 2008     Date:   11/18/08

 

   22    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

Schedule A -Plans Covered by this Agreement

TECO Energy Group Supplemental Executive Retirement Plan

TECO Energy, Inc. Supplemental Executive Retirement Plan for H. L. Culbreath

 

   23    Grantor Trust Agreement 06-11-07



--------------------------------------------------------------------------------

Schedule B- Fees

$0

 

   24    Grantor Trust Agreement 06-11-07